Case 18-30264-sgj11 Doc 1236 Filed 08/20/21           Entered 08/20/21 10:51:54      Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                 §
In re:                                               Chapter 11
                                                 §
                                                 §
ACIS CAPITAL MANAGEMENT, L.P.,                       Case No. 18-30264-sgj11
                                                 §
                                                 §
         Debtor.                                     (Jointly Administered)
                                                 §

                          UNOPPOSED MOTION TO CONTINUE

TO THE HONORABLE STACEY G.C. JERNIGAN, U.S. BANKRUPTCY JUDGE:

         COMES NOW NexPoint Strategic Opportunities Fund (“NSOF”), a party-in-interest in

the above styled and numbered bankruptcy case of Acis Capital Management, L.P., and files this

its Unopposed Motion to Continue (the “Motion”), respectfully stating as follows:

         1.    On May 20, 2021, NSOF filed its Motion to Reopen Bankruptcy Case (Dkt. No.

1218, “Motion to Reopen”) and Motion of NexPoint Strategic Opportunities Fund to Confirm

Discharge or Plan Injunction Does Not Bar Lawsuit, or, Alternatively, for Relief from All

Applicable Injunctions (Dkt. No. 1219, “Motion to Determine”).

         2.    Acis Capital Management, LP (“Acis”), Josh Terry (“Terry”), and US Bank, N.A.

(“US Bank”) objected to the Motion to Determine. Highland Capital Management, L.P. joined

in these objections.

         3.    The Motion to Reopen and the Motion to Determine are presently set for hearings

on August 24, 2021 at 1:30 p.m.

         4.    On August 18, 2021, a medical issue affecting the undersigned lead counsel

manifested itself, causing the undersigned to be unable to meet with client and witnesses and to

be unable to fully prepare for the August 24 hearing. Given the late date, the undersigned is not

meaningfully able to ask one of his partners to take over.



UNOPPOSED MOTION TO CONTINUE – Page 1
Case 18-30264-sgj11 Doc 1236 Filed 08/20/21          Entered 08/20/21 10:51:54     Page 2 of 3




       5.     NSOF therefore requests a short continuance of the August 24 hearings in order to

permit the undersigned to properly prepare for the hearings. As evidenced by the Certificate of

Conference below, Acis, Terry, and UBS do not oppose the requested continuance, and agree to

a resetting of the underlying motions to September 8, 2021 at 9:30 a.m., a proposed date and

time provided by the Courtroom Deputy.

       WHEREFORE, PREMISES CONSIDERED, NSOF and the undersigned respectfully

request that the Court grant this Motion and continue the Motion to Reopen and the Motion to

Determine to September 8, 2021 at 9:30 a.m.

       RESPECTFULLY SUBMITTED this 20th day of August, 2021.

                                              MUNSCH HARDT KOPF & HARR, P.C.

                                              By: /s/ Davor Rukavina
                                                   Davor Rukavina, Esq.
                                                   Texas Bar No. 24030781
                                                   Julian P. Vasek, Esq.
                                                   Texas Bar No. 24070790
                                                   500 N. Akard St., Ste. 3800
                                                   Dallas, Texas 75201
                                                   Telephone: (214) 855-7500
                                                   Facsimile: (214) 855-7584
                                                   Email: drukavina@munsch.com
                                                   Email: jvasek@munsch.com

                                              ATTORNEYS FOR NEXPOINT STRATEGIC
                                              OPPORTUNITIES FUND




UNOPPOSED MOTION TO CONTINUE – Page 2
Case 18-30264-sgj11 Doc 1236 Filed 08/20/21          Entered 08/20/21 10:51:54        Page 3 of 3




                             CERTIFICATE OF CONFERENCE

         The undersigned hereby certifies that he discussed the relief requested herein with Jeff
Prostok, Esq., counsel for Acis and Terry, and with Mark Kotwick, Esq., counsel for US Bank,
both of whom informed the undersigned that their respective clients do not oppose said relief
provided that a continued hearing be before September 13, 2021, and both of whom agreed to a
resetting to the September 8, 2021 date. The undersigned further certifies that he discussed the
relief requested herein with John Morris, Esq., counsel for Highland Capital Management, L.P.,
but that, as of this filing, he has not heard back.


                                             By: /s/ Davor Rukavina
                                                    Davor Rukavina, Esq.




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on the 20th day of August, 2021, this document
was served electronically on all parties entitled to CM/ECF notice, including on counsel for Acis,
Terry, US Bank, and Highland.

                                             By: /s/ Davor Rukavina
                                                  Davor Rukavina, Esq.




UNOPPOSED MOTION TO CONTINUE – Page 3
